Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement


1.	The references disclosed within the information disclosure statement (IDS) submitted on June 17, 2020, has been considered and initialed by the Examiner. 

Claim Rejections – 35 USC 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claims 2 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claim 2, the phrase, “having between 3 and 10 and/or having a total thickness between 3 and 150 microns” is indefinite.  It is unclear what is meant by between 3 and 

Claim Rejections – 35 USC 112/35 U.S.C. 101

4.	Claim 16 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 16 provides for the use of a film, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 16 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).


Claim Rejections – 35 USC § 102(a)(1)

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 4-7, 10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al. (U.S. 6,406,763). 
	Wolf discloses a multilayer coextruded heat-shrinkable film ( example 1) comprising layer 1) an outer heat seal layer consisting of an ethylene/propylene copolymer (EPC-1), being identical to present layer (1); layer 2) of a very low density polyethylene (ethylene/butene copolymer) (VLDPE-1); layer 3) consisting of an anhydride modified LLDPE (Modified LLDPE-1), being identical to present layer (2); layer 7) consisting of an anhydride grafted ethylene/methyl acrylate copolymer (modified EMA1), being identical to present layer (2) and outer layer 8) a polyester based outer layer,being identical to present layer (3) (column 13, line 52 - column 14, line 40). The heat seal layer (1) may further comprise additives such as slip agents (e.g., as talc) and antiblock agents (column 5, lines 3-6 and column 10, lines 56-61). 

	Concerning claim 14, Wolf discloses the first outer layer may further include one or more of additives such as antiblock and antifog agents, or may be devoid of such agents (column 5, lines 1-6).
	Concerning claims 15-16, Wolf discloses the heat shrinkable film may be used as food packaging, such as a cook-in-bag (column 2, line 64 through column 3, line 32).


Claim Rejections – 35 USC § 103(a)

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wolf et al. (U.S. 6,406,763). 
	Wolf is taken as above.  Wolf does not appear to explicitly disclose the claimed  thicknesses of the layers; however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04, as in claim 2.


Claim Objections

9.	Claims 3, 8-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited heat sealable film further including where the heat shrinkable film has a percentage of free shrink at 120°C lower than 10% in longitudinal and/or transverse direction and/or is biaxially oriented, with an orientation ratio between 2:1 and 5:1 in both longitudinal and transverse direction.  The closest prior art does not 
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.





Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781